ORDERED that the motion for leave to appeal the order of the Appellate Division in AM-715-82, M-3556-82 is granted and the order of the Superior Court, Law Division of April 13,1983, is vacated and the matter is remanded to the trial court with *597directions that the plaintiffs expert witness be allowed to testify at trial and the plaintiff shall be allowed to introduce at trial the report of said expert, and it is further
ORDERED that the motion for consolidation is denied. Jurisdiction is not retained.